DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 8/4/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 8/4/22, regarding 35 U.S.C. § 101 rejections have been fully considered and are not found persuasive. While the amendments further define the generated commands are used to control the deployed UAV, it does not physically execute those commands.  Therefore the commands are still simply a processed result of data analysis and processing and not actually implementing the command or control of the UAV. MPEP 2111.04 teaches that “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”  The description of what the generated vehicle specific commands are used to do does not explicitly define utilizing that command to execute those controls.
Therefore the 35 U.S.C. § 101 rejections are maintained.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 8/4/22, regarding 35 U.S.C. § 102 rejections have been found persuasive  in view of amendments of 8/4/22. However, upon further consideration, a new ground(s) of rejection is made in view of art of record below.

The office advises the utilization of interviews in the process of creating the most efficient and constructive examination process in that the interpretations of the examiner and applicant of both the art of record as well as the present application are expressed in a mutual agreement in order to create and push forward the most productive discussions/amendments to move towards allowance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claims discuss a device that falls under a machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply receiving sensor data and sending an analysis, even generation of commands can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. The generation of the commands which are used to control a UAV are still simple data processing steps.  Executing the command that is generated and actually performing the control may overcome the rejection however simply detailing what the commands are able to do does not actually implement such a matter.
Therefore, the claim is not eligible subject matter.
Including claim amendments to recite some form of physical control implementation such as physically implementing a UAV control command rather than simply generating one may overcome the rejection. 

Amending to explicitly execute or perform UAV control based on the generated command may overcome the rejection.

The dependent claims do not sufficiently include any further development on the execution of the generated commands and therefore do not provide sufficiently more structure to overcome the rejection.  Claim 5 is the closest to overcoming but still does not actively execute the commands as they are “to be” executed they aren’t actually executed. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kempel et al. (US 2018/0322749)

Regarding claims 1, 8, and 15, Kempel discloses a threat monitoring and response system including a system, comprising a processor to: receive media and an event from a deployed unmanned aerial vehicle (UAV) (Fig. 1, ¶34-39, and ¶88-90 – personal safety drone corresponding to the recited UAV and monitoring data for threat monitoring and response system 100 corresponding to the recited receive media and events from the UAV where GCC and RCC receive streaming monitoring data from one or more sensors of the personal safety drone including the first processor); 
send the media and the event to an artificial intelligence (AI) service and receive smart insights from the AI service (Fig. 1 and ¶21 – GIC performs receiving incoming data flows, analyzing incoming data, identifying threats and potential threats, and generating or otherwise triggering suitable threat responses utilizing Machine Learning system 117 corresponding to the recited AI service and responds with threat responses corresponding to the recited smart insights from the AI service); 
dynamically generate an execution block based on the smart insights (¶30-32 - the Threat Response control system 114 can control subsequent communications with GCCs 120, RCCs 130, and/or threat response resources 140 in order to further oversee and orchestrate any needed threat responses where threat responses corresponding to the recited execution block based on machine learning 117 and threat analysis system 116); and 
send the generated execution block to an edge device comprising a second processor for generating vehicle specific commands, wherein the vehicle specific commands generated based on the execution block are used to control the deployed UAV (¶44-47 – sending the threat response commands to the personal safety drone corresponding to the recited sending the generated execution block to an edge device comprising a second processor to generate vehicle specific commands).

Regarding claim 2, Kempel further discloses the deployed UAV comprises an unmanned aerial vehicle (¶89).

Regarding claim 3, Kempel further discloses the media received from the deployed UAV comprises raw sensor data and the event comprises a detected object in the raw sensor data (¶86 and ¶96 - stream raw captured data to offload the computational expense of its analysis to the threat monitoring and response system 100 and tracking of a subject or other object may be in the raw sensor data).

Regarding claims 4, 10, and 18, Kempel further discloses the media and event comprise filtered raw media and events (¶55 - the personal safety drone might switch to an entirely local processing mode corresponding to the recited filtered raw media and events).

Regarding claim 5, Kempel further discloses the vehicle specific commands are to be executed on the deployed UAV (¶88-90 - calculate an adjusted path to avoid the obstacle corresponding to the recited execution block used to generate vehicle specific commands).

Regarding claim 6, Kempel further discloses the received media and the event are collected using commands associated with a predefined execution block (¶56 - commanded operations applied to the personal safety drone can comprise the selection or activation of various pre-programmed routines).

Regarding claims 7, 11, and 19, Kempel further discloses the processor is to cause a different AI model to be selected for generating additional smart insights in response to the smart insights (¶29-32 – initial patter recognition system generates original smart insight to then cause threat analysis system to identify and then monitor threats.  Initial identification, further identification and classification, followed by monitoring utilizing machine learning utilizes different AI models).

Regarding claims 9 and 17, Kempel further discloses dynamically generating, via the processor, a second execution block based on media and events received from the execution of the vehicle specific commands (¶99 - personal safety drone 240 can be commanded to fly to a greater height in order to a) provide continued video imagery of Subject 220 and the first threat 260 and b) permit a further investigation and analysis of the peripheral movement corresponding to the second threat 262. Based on such a further analysis the second threat 262 can be correctly identified and registered. Where further investigation based on initial threat analysis corresponding to the recited second execution block based on media and events received from the execution of the vehicle specific command).

Regarding claim 12, Kempel further discloses a predefined execution block and sending the predefined execution block to the edge device (¶56 - commanded operations applied to the personal safety drone can comprise the selection or activation of various pre-programmed routines).

Regarding claim 13, Kempel further discloses the predefined execution block is generated in advance of dynamically generating the execution block based on the smart insights (¶56 - commanded operations applied to the personal safety drone can comprise the selection or activation of various pre-programmed routines).

Regarding claims 14 and 20, Kempel further discloses receiving, via the processor, additional media and events collected by the deployed UAV during execution of commands associated with the execution block (¶98 - personal safety drone 240 immediately begins streaming monitoring data to threat monitoring and response system 100 for substantially real-time analysis).

Regarding claim 16, Kempel further discloses program code executable by the processor to send an idle execution block in response to detecting a request for a new execution block before the execution block is generated (¶75 – drone awaiting activation and deployment or  perform active patrols while awaiting a specific deployment corresponding to the recited idle command in response to detecting a request for a deployment corresponding to the recited new execution block before it is generated).

Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Roy et al. (US 2019/0107846) discloses a distributed system for management and control of a UAV utilizing different operational models for artificial intelligence (AI) applications executing on the UAVs (¶27).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665